Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Status of Claims


This action is in reply to the application filed on November 24, 2020.
Claims 1-20 are currently pending and have been examined.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-14 are drawn to methods (i.e., a process) while claim(s) 15-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 15 and 18) recites/describes the following steps:
receiving an indication of interest in an item being presented to a user, the indication of user interest in the item including a type of user interaction with the item; 
in response to determining that the user is located within a physical store: 
(i) accessing the stored data that represents indications of user interest in the items; 
(ii) ranking the items that are available from the physical store, based at least in part on the type of user interaction; and 
These steps, under its broadest reasonable interpretation, describe or set-forth providing recommendations to a user based on their interests, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 15 and 18 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
“an online shopping interface”
"computer system” 
“ data processing apparatuses”
“memory”
"non-transitory tangible computer readable medium” 
“processor" 
“computing device”
storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items; (Claims 1, 15 and 18).
(iii) providing one or more of the ranked items for presentation to the user, based at least in part on the ranking (Claims 1, 15 and 18).

The requirement to execute the claimed steps/functions “an online shopping interface” "computer system” 
and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device” is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “providing one or more of the ranked items for presentation to the user, based at least in part on the ranking" and “storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Providing ranked content to present to a user is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-14, 16, 17 and 19-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14, 16, 17 and 19-20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “an online shopping interface” "computer system” and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device”  is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “an online shopping interface” "computer system” and “ data processing apparatuses” and “memory” and "non-transitory tangible computer readable medium”  “processor" and “computing device” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items" simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, the determination that receiving data/messages over a network is well understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Lastly, Applicant’s own Application demonstrates the well-understood, routine, and conventional nature of  providing recommendations to users through physical and digital mechanisms ([0003] for example) because the lack of technical details indicates that the specification does not need to describe the particulars of such a combination of additional elements to satisfy 35 U.S.C. § 112(a) (e.g., because they are sufficiently well-known).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-14, 16, 17 and 19-20  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14, 16, 17 and 19-20  is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanska (2010/003 0624) in view of Schmidt (2016/0371766) and Yeh (2019/0187864).

Claim 1, 15 and 18
Vanska discloses user interest and interaction information: 
receiving an indication of interest in an item being presented to a user by an online shopping interface, the indication of user interest in the item including a type of user interaction with the item through the online shopping interface (Vanska [0029][Figure 3]); 
storing data that represents the indication of user interest in the item, with data that represents indications of user interest in other items (Vanska [0030]); See at least “FIG. 2, terminal 100 further includes user data storage 108a for storing a user's shopping list, a user's profile and the user's purchasing his tory for use by the downloaded shopping mini-application 106 in facilitating the user's shopping experience…”
in response to determining that the user is located within a physical store (Vanska [0023][Figure 4]) Where the reference teaches detecting the physical location of the mobile terminal. 
Vanska does not explicitly disclose displaying what items are actually available in store. Schmidt teaches:
items that are available from the physical store (Schmidt [0038]); See “The method 200 determines (at 215) whether there are any items from the virtual shopping cart available in the store. In some embodiments, the method only displays items when the exact item from the virtual shopping cart is available in the store.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the awareness of items available to the user in the store, as taught by Schmidt, to present more relevant information to the user.
Vanska nor Schmidt do not teach ranking items based on indication of user interest. Yeh teaches:
(i) accessing the stored data that represents indications of user interest in the items;  (ii) ranking the items, based at least in part on the type of user interaction; and (iii) providing one or more of the ranked items for presentation to the user, based at least in part on the ranking (Yeh [0005]). See at least “retrieves a user activity history and user preferences, determines one or more listings matching each item in the user generated list of items, and prepares an optimized display of recommended listings for presentation via the user interface of the user computing device.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the method of reorganizing the display list to the user to present ranked items, as a taught by Yeh, to ensure that relevant product information is prioritized.

Claim 2
Vanska and Schmidt disclose the limitations above, neither explicitly teach a user account. Yeh teaches:
wherein storing the data that represents the indication of user interest in the item includes storing, in a data structure, a user identifier of the user, an item identifier of the item, and the type of user interaction with the item through the online shopping interface (Yeh [0017]). See at least “registering for a user account, entering account information… The user requests to generate a new list of items via the application or requests to retrieve a previous list of items.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, a user account to store the information, as a taught by Yeh, to ensure that the system can learn what is relevant to a user.

Claims 3, 16 and 19
Vanska and Schmidt disclose the limitations above, neither explicitly teach interaction types. Yeh teaches:

wherein the type of user interaction with the item includes one or more of a browsing of the item through the online shopping interface, an adding of the item to a favorites list through the online shopping interface, an adding of the item to an online shopping cart through the online shopping interface, and an adding of the item to a saved for later list through the online shopping interface (Yeh [0027][0035][0079]). See “the product management computing system 120 determines that the user has added one or more of the product listings to a wish list or otherwise previously indicated interest in the one or more product listings.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the type of user interaction, as a taught by Yeh, to capture what the user is interested in.

Claim 4
Vanska and Schmidt disclose the limitations above, neither explicitly teach ranking. Yeh teaches reorganizing a list based on user information:
wherein ranking the items includes assigning a given item a high ranking when the type of user interaction with the item includes the adding of the item to an online shopping cart or the adding of the item to a saved for later list through the online shopping interface (Yeh [0005]). See at least “Based on any user activity history or user preferences, the computing system determines preferred listings from among recommended listings matching each item in the user generated list of items and reorganizes the listings for each item in the display of items by moving any preferred listings to the front of the string of recommended listings for the item.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the ordering of a list displayed to the user, as a taught by Yeh, to ensure that relevant product information is prioritized.

Claim 5
Vanska does not explicitly teach a promotional offer based ranking. Schmidt teaches generating a shopping list based on item cost.
wherein ranking the items includes assigning a given item a high ranking when the item is subject to a promotional offer (Schmidt [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the prioritizing items on a list by price, as taught by Schmidt, to present more relevant information to the user.

Claim 6
Vanska and Schmidt disclose the limitations above, neither explicitly teach ranking. Yeh teaches reorganizing a list based on user information:
wherein ranking the items includes assigning a given item a medium ranking when the type of user interaction with the item includes an adding of the item to a favorites list through the online shopping interface (Yeh [0005]). See at least “Based on any user activity history or user preferences, the computing system determines preferred listings from among recommended listings matching each item in the user generated list of items and reorganizes the listings for each item in the display of items by moving any preferred listings to the front of the string of recommended listings for the item.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the ordering of a list displayed to the user, as a taught by Yeh, to ensure that relevant product information is prioritized.


Claim 7
Vanska and Schmidt disclose the limitations above, neither explicitly teach ranking. Yeh teaches reorganizing a list based on user information: 
wherein ranking the items includes assigning a given item a low ranking when the type of user interaction with the item includes a browsing of the item through the online shopping interface (Yeh [0005]). See at least “Based on any user activity history or user preferences, the computing system determines preferred listings from among recommended listings matching each item in the user generated list of items and reorganizes the listings for each item in the display of items by moving any preferred listings to the front of the string of recommended listings for the item.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the ordering of a list displayed to the user, as a taught by Yeh, to ensure that relevant product information is prioritized.

Claim 8
Vanska and Schmidt disclose the limitations above, neither explicitly teach ranking Yeh teaches:
wherein providing one or more of the ranked items for presentation to the user is based at least in part on preference data received from the user (Yeh [0018]). See “Based on any history of user activity or user preferences, the product management computing system determines preferred recommended objects from among recommended objects matching each item in the user generated list of items and the reorganizes the string of recommended objects matching each item on the user generated list of items by moving any preferred recommended objects to the front or other priority position of the string of recommended listings.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, the method of reorganizing the display list to the user to present preferred items, as a taught by Yeh, to ensure that relevant product information is prioritized.

Claims 9, 17 and 20
Vanska does not explicitly disclose the user position in store. Schmidt teaches:
 
wherein determining that the user is located within the physical store includes receiving, from a mobile computing device being operated by the user, location information that indicates a location of the mobile computing device within the physical store (Schmidt [0036]). See at least “The method
200 of this example embodiment begins by detecting (at 205) that the mobile device has entered the proximity of a participating store..”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the awareness of the user in the store, as taught by Schmidt, to present information to a user at the time they need it.

Claim 10
Vanska and Schmidt disclose the limitations above, neither explicitly teach a user account. Yeh teaches:
wherein the mobile computing device executes a mobile shopping application that is configured to present information associated with the provided ranked items (Yeh [0005][0025]). See at least “Based on any user activity history or user preferences, the computing system determines preferred listings from among recommended listings matching each item in the user generated list of items and reorganizes the listings for each item in the display of items by moving any preferred listings to the front of the string of recommended listings for the item.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information and presenting available in store items to a user, as taught by Vanska and Schmidt, a user account, as a taught by Yeh, to ensure that information can be learned.



Claim 11
Vanska discloses: 
in response to determining that the user is within an area of the physical store that is associated with a given item in the provided ranked items: providing, through the mobile shopping application, a notification that the given item is available in the physical store (Vanska [0029]). Where the notification is pointer.

Claim 12
Vanska does not explicitly disclose notifications. Schmidt teaches:
wherein the mobile shopping application is configured to present a shopping list, wherein providing the notification that the given item is available in the physical store includes prompting the user to add the given item to the shopping list (Schmidt [Figure 2; 220, 225]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, the notifications in store, as taught by Schmidt, to aid the user in their shopping experience.

Claim 13
Vanska does not explicitly disclose user interface prompts. Schmidt teaches: 
wherein the mobile shopping application is configured to present a shopping list, the method further comprising: in response to determining that a given item is within a threshold distance of one or more items that are included on the shopping list, prompting the user to add the given item to the shopping list (Schmidt [0039]). See at least “The method then provides options to allow the customer to select the items and receives (at 225) the customer's selection of some or all of the displayed items to add to an in-store shopping list.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, user interface prompts, as taught by Schmidt, to provide an easier shopping experience for the user.

Claim 14
Vanska does not explicitly disclose a map for shopping list items. Schmidt teaches: 
wherein the mobile shopping application is configured to present a shopping list, the shopping list being arranged according to an optimized path that includes a location of the mobile computing device and locations of items in the shopping list (Schmidt [Figure 2; 230][0040]). See at least “The method of some embodiments then generates (at 230) navigation instructions to the selected items.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of storing user interest and interaction information, as taught by Vanska, a map for shopping list items, as taught by Schmidt, to provide an easier shopping experience for the user.

Claim 16
 The computer system of claim 15, 
wherein the type of user interaction with the item includes one or more of a browsing of the item through the online shopping interface, an adding of the item to a favorites list through the online shopping interface, an adding of the item to an online shopping cart through the online shopping interface, and an adding of the item to a saved for later list through the online shopping interface (Yeh [0027][0035][0079]). See “the product management computing system 120 determines that the user has added one or more of the product listings to a wish list or otherwise previously indicated interest in the one or more product listings.”

Claim 19
 The non-transitory computer-readable storage medium of claim 18, 
wherein the type of user interaction with the item includes one or more of a browsing of the item through the online shopping interface, an adding of the item to a favorites list through the online shopping interface, an adding of the item to an online shopping cart through the online shopping interface, and an adding of the item to a saved for later list through the online shopping interface (Yeh [0027][0035][0079]). See “the product management computing system 120 determines that the user has added one or more of the product listings to a wish list or otherwise previously indicated interest in the one or more product listings.”.

	
	Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681